Citation Nr: 1760397	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and insomnia disorder.  


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 1953.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has expanded the claim to include all currently diagnosed acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  PTSD has not been demonstrated since the institution of the claim.  

2.  Currently diagnosed insomnia disorder is not etiologically related to military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C. §§ 1110, 1111 (West 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in November 2014 and January 2015, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified and authorized VA to obtain any outstanding and available medical treatment records.  While the Veteran referenced treatment with Drs. G.W. and R.D., he stated that these physicians only advised him to receive mental health treatment.  There is no indication that these physicians or any others provided relevant mental health treatment of this Veteran.  Moreover, the Veteran did not provide proper authorization for VA to obtain records from these physicians or any other mental health treatment provider.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Acquired Psychiatric Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C. § 1154(b) (West 2012).

In relevant part, 38 U.S.C. 1154(a) (West 2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran contends that he incurred an acquired psychiatric disability during service or as a result of a service-connected disability.  

Regarding claimed PTSD, the Veteran received a VA examination in January 2015, during which the examiner determined that the Veteran does not meet the criteria for PTSD.  Despite having experienced and witnessed traumatic events, the Veteran did not describe the symptoms required for a diagnosis of PTSD, including intrusion symptoms associated with the traumatic events, persistent avoidance of stimuli associated with the traumatic events, negative alterations in cognitions and mood associated with the traumatic events, and/or marked alterations in arousal and reactivity associated with the traumatic events.  The Veteran described difficulty sleeping and frequently waking up during sleep, but he stated that he could not remember what he was dreaming about.  

The VA examiner specifically found the presence of insomnia disorder, but stated that, based on the Veteran's own reports, this disability began five to ten years prior to the examination.  Moreover, the Veteran did not link his sleep problems to any trauma nightmares or general state of hyperarousal associated with trauma during the examination. 

The Board finds significant that the Veteran has not identified any mental health treatment or diagnosis of a mental health disorder at any time during the appeal.  Service treatment records and post-service records outside of the VA examination are negative for any treatment or diagnosis of a mental health disability.  While the Veteran has stated that he has experienced nightmares which he thinks are associated with his in-service stressors and that he was hypervigilant and fearful during service, he has not reported any treatment or diagnosis of a mental health disability nor has he described all of the criteria for PTSD found to be missing by the examiner.  

Service connection may be granted for only those disorders for which the Veteran has been diagnosed with during the course of this appeal.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As he has not been diagnosed with PTSD at any point, service connection is not warranted for this disorder.  

Although the Veteran has been diagnosed with insomnia, the Board finds that service connection is also not warranted for this disorder.  As an initial matter, the service treatment records do not reflect a diagnosis or symptom related to insomnia during service.  Indeed, at his VA examination, he indicated that his insomnia began only during the past 5 to 10 years.  Therefore, service connection is not warranted based on continuous symptoms.  

Moreover, the evidence does not otherwise indicate that the Veteran's insomnia is related to his active duty service.  Indeed, the competent evidence of record does not indicate a relationship between his insomnia and his active duty service, nor has any medical professional opined that such a relationship exists.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim.

The Board further notes that while the Veteran believes that he has a disability due to military service, which he believes to be PTSD, he is not competent to diagnose a mental health disability and opine as to its etiology.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the evidence does not demonstrate a diagnosis of PTSD or an acquired psychiatric disability etiologically related to military service, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and insomnia disorder, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


